In a proceeding to stay arbitration of a claim under an automobile insurance policy, the appeal is from an order of the Supreme Court, Nassau County, dated April 3, 1980, that, upon respondent’s motion “to renew or reargue” petitioner’s application for a stay, which had resulted in a judgment dated March 6, 1980 granting the application, (1) granted the respondent’s motion, (2) vacated the judgment and (3) reinstated a prior order of the same court, dated September 25, 1979, that had granted a stay pending a trial inter alia on the issue of physical contact. Order affirmed, with $50 costs and disbursements. We agree with Special Term’s determination that respondent was covered under the main policy provisions of the contract of insurance, viz., the uninsured motorists indorsement, and that the matter should first proceed to trial on the issue of physical contact pursuant to the order dated September 25,1979. Mollen, P. J., Cohalan, O’Connor and Weinstein, JJ., concur.